DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments, remarks filed on 05/03/2021.
Claims 1-4 are pending. 
Claim 1 is independent.


Response to Arguments
Applicant’s arguments, see pages 4-6, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kiribuchi (US 2021/0064006).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibe et al. (US 2015/0035465) in view of Kiribuchi (US 2021/0064006).

Re claim 1, Kibe teaches (Figures 1-4) an encoder used in a numerical control device, the encoder comprising:
a signal generation unit (105) configured to generate a digital signal (para 40); and
but fails to explicitly teach a configuration information output unit connected to a configuration power source that outputs a predetermined voltage level and configured to output configuration information that determines operation of the signal generation unit,
the configuration information output unit including: a voltage level acquisition unit that acquires a voltage level of the configuration power source;
a configuration information selection unit that selects configuration information according to the acquired voltage level among a plurality of types of configuration information; and
a configuration information transmission unit that transmits the selected configuration information to the signal generation unit.
Kiribuchi teaches (Figures 1-5) a configuration information output unit (90; para 16) connected to a configuration power source (70; para 16) that outputs a predetermined voltage level (para 34) and configured to output configuration information that determines operation of the signal generation unit (para 23-25),
the configuration information output unit including: a voltage level acquisition unit (76V and 76W; 115 and 110) that acquires a voltage level of the configuration power source (para 16 and 59);
a configuration information selection unit (140) that selects configuration information according to the acquired voltage level among a plurality of types of configuration information (para 23); and
a configuration information transmission unit (120) that transmits the selected configuration information to the signal generation unit (para 62).
(see Kiribuchi; para 8).


Re claim 2, Kibe in view of Kiribuchi teaches the encoder according to claim 1, wherein the configuration information selection unit selects configuration information that includes a number of periodic signals per rotation generated by a code disk in the encoder (see Kibe; para 51; “the number N of encoder bits is information indicating the number of cycles of the incremental signal Spi with respect to an angle”).

Re claim 3, Kibe in view of Kiribuchi teaches the encoder according to claim 1, wherein:
the voltage level acquisition unit acquires a plurality of voltage levels to be input (see Kibe; Vu, Vv, Vw; para 84), and
the configuration information selection unit selects configuration information according to a combination of the plurality of voltage levels (see Kiribuchi; para 16 and 59).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibe et al. (US 2015/0035465) in view of Kiribuchi (US 2021/0064006) as applied to claim 1 above, and further in view of Kamiya et al. (US 2013/0297238).

Re claim 4, Kibe in view of Kiribuchi teaches the encoder according to claim 1, but fails to explicitly teach further comprising a configuration information storage unit that stores the configuration information corresponding to the voltage level to be acquired.
Kamiya teaches (Figure 1-3) further comprising a configuration information storage unit (117) that stores the configuration information corresponding to the voltage level to be acquired (para 97, 99, 105-106).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Kibe with that taught by Kiribuchi further with that taught by Kamiya to improve reliability (see Kamiya; para 55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                       
/KAWING CHAN/Primary Examiner, Art Unit 2846